MEMORANDUM **
This appeal from the district court’s order denying appellant’s motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
*673We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunction relief. See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995). We conclude that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant had failed to demonstrate the threat of imminent irreparable harm and in denying preliminary injunctive relief. See id. In addition, we conclude that the district court’s findings and application of legal standards are not clearly erroneous. See id. Accordingly, we affirm the district court’s order denying the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.